Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Estate of Leslie Earnest Hines,                Appeal from the County Court at Law of
Deceased                                              Bowie County, Texas (Tr. Ct. No. 42328-
                                                      CCL). Memorandum Opinion delivered by
No. 06-20-00007-CV                                    Justice Stevens, Chief Justice Morriss and
                                                      Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED OCTOBER 8, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk